Title: From James Madison to John Geddes, 8 January 1812
From: Madison, James
To: Geddes, John


SirWashington Jany. 8. 1812
I have recd. your letter of the 22d of Decr. accompanied by an address of the House of Reps. of the State of S. Carolina, to which an answer is inclosed. I tender you at the same time my acknowledgments for the sentiments you have been pleased to add from yourself. With assurances of my great respect and friendly wishes.
 
[Enclosure]
Washington Jany. 8th. 1812
To the House of Representatives of the State of South Carolina
I have recd. fellow Citizens, your address, transmitted on the 22 of December, 1811.
Under the circumstances which impose on the National Councils, the duty of resorting to other means for obtaining respect to the national rights, than a continuation of unavailing appeals to the justice of the Aggressors, it is an animating consideration that the great body of the nation appear to be united, in the convictions & feelings which you have expressed.
Our Country faithful to the principles which it professed & studious of the blessings of peace, omitted no pacific effort to engage the Belligerents to abandon their antineutral systems; persevering in the authorized expectation that if the example should be given by either, it would be followed by the other. When the repeal of the French Edicts, therefore, was officially declared, it was reasonably inferred that the occasion would be seized by G. Britain to demonstrate the sincerity of her professions, and to remove the obstructions to our commercial intercourse with her, which had resulted from her obstructions of our commerce with her adversary. Far from making good the pledge to proceed even step by step, with France, in returning to a respect for our neutral rights, her Government, contended for formalities in the French proceeding, not observed even in her own practice; and disputed an evidence of facts, which any other than a reluctant party would have promptly embraced; untill, forced into a distrust of these pretexts for adhering to her orders she has at length, made it a condition of their repeal, that markets shut by her Enemy, shall be opened to her productions and manufactures; a condition, which being equally beyond our right to demand, and our means to effect, involves a continuance of the system levelled against our lawful trade, during a war, itself of indefinite duration.
The Alternative thus presented to the American nation is rallying it to a vindication of its violated rights; and it would be injustice to its character to doubt that its energy and perseverance, when rendered necessary, will be proportioned to the justice and moderation, by which that necessity ought to have been prevented.
Acquiescence in the practice and pretensions of the British Govt. is forbidden by every view that can be taken of the subject. It would be a voluntary surrender of the persons and property of our Citizens sailing under the neutral guaranty of an Independent flag. It would recolonize our commerce by subjecting it to a foreign Authority; with the sole difference that the regulations of it formerly were made by acts of Parliament and, now, by orders in Council. And whatever benefits might be reaped by particular portions of the Community, whose products are favored by contingent demands, but whose patriotism will not the less make a common cause with every other portion, experience warns us of the fatal tendencies of a commerce unrestricted with G. B. and restricted by her pleasure and policy elsewhere. Whilst the limited market would continue overcharched [sic] with our exports, the disproportionate imports from it, would drain from us the precious metals; endanger our moneyed Institutions; arrest our internal improvements; and would strangle in the cradle the manufactures which promise so vigorous a growth. Nor would the evil be confined to our commerce, our agriculture or our manufactures. The Shipowners Shipbuilders and mariners must be equally sufferers. Should the regulating power submitted to, afford no new preferences to British navigation, those derived from existing laws & orders, would exclude American vessels from the carriage of the products of their own Country, from its own ports. Finally, an acquiescence in the regulation of our commerce, by the Belligerent having the command of the sea, would be the surest method of perpetuating its destructive Edicts. In A state of things so favorable to its interests, and so flattering to its power, the motives to a change would cease, if a change were otherwise likely to take place.
It is with a just discernment therefore that you have regarded a dereliction of our national rights as not less ruinous than dishonorable; and with an exemplary patriotism that you have unanimously resolved to co-operate in maintaining them.
